PER CURIAM.
This is the second appearance of this cause before this court. The first was a direct appeal resulting in affirmance of the judgment of the lower court. Miller v. State, 224 So.2d 455 (Fla.App.1969). This appeal is from the lower court’s denial of appellant’s second motion to vacate under Florida Criminal Rule 1.850, 33 F.S.A.
The briefs and record on appeal have been read and given full consideration. The grounds relied upon by appellant for vacation of the judgment of conviction and sentence for uttering a forgery failing to allege facts which, if true, would constitute a denial of due process of law or of any right which would warrant such relief, the order of the lower court denying the motion is hereby affirmed.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.